Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed January
10, 2019.




                                          In The

                        Fourteenth Court of Appeals

                                    NO. 14-18-01087-CR


                      IN RE DARRYL W. VICTORIAN, Relator

                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  178th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 1423370-A

                             MEMORANDUM OPINION

      On December 20, 2018, relator Darryl W. Victorian filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the district clerk to
transmit all answers, affidavits, findings, and other documents filed in relator’s habeas
corpus proceeding to the Texas Court of Criminal Appeals.

      A court of appeals has no general writ power over a person other than a judge of a
district or county court unless issuance of the writ is necessary to enforce the court's
jurisdiction. See Tex. Gov’t Code Ann. § 22.221. A court of appeals has no jurisdiction to
issue a writ of mandamus against a district clerk unless necessary to enforce the jurisdiction
of the court of appeals. In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st
Dist.] 1999, orig. proceeding). Relator has not shown that a writ of mandamus directed to
the district clerk is necessary to enforce our jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.

      Additionally, relator references the clerk’s duties to transmit copies under article
11.07, section 3(c) of the Texas Code of Criminal Procedure so that the Court of Criminal
Appeals can act on relator’s application for writ of habeas corpus. We have no jurisdiction
to grant the relief requested by relator with respect to a pending article 11.07 writ. See Padieu
v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013)
(indicating that the Texas Court of Criminal Appeals has exclusive jurisdiction when an
article 11.07 application is pending). We have no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under article 11.07. In re McAfee, 53 S.W.3d
715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). Should an applicant find
it necessary to complain about the processing of an article 11.07 application for writ of
habeas corpus, the applicant may seek mandamus relief from the Court of Criminal Appeals.
See Benson v. Dist. Clerk, 331 S.W.3d 431 (Tex. Crim. App. 2011).

      For these reasons, we dismiss relator’s petition for writ of mandamus for want of
jurisdiction.

                                        PER CURIAM

Panel consists of Chief Justices Frost and Justices Jewell and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                              2